Citation Nr: 0204610	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
1988, for an award of a 100 percent disability evaluation for 
a schizo-affective disorder with post-traumatic stress 
disorder (PTSD) symptoms.

2.  Entitlement to an effective date earlier than 
February 22, 1988, for an award of a 20 percent disability 
evaluation for a seizure disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A December 1993 RO decision assigned an effective date of 
August 5, 1992, for a 20 percent schedular evaluation for a 
seizure disorder and a December 1997 RO decision assigned an 
effective date of August 5, 1992, for the 100 percent 
schedular evaluation for schizo-affective disorder with PTSD 
symptoms.  These issues were remanded by the Board in a July 
1999 decision.  An October 1999 RO decision assigned a 100 
percent evaluation for schizo-affective disorder with PTSD 
symptoms effective April 5, 1988, the date service connection 
for PTSD was granted.  The October 1999 RO decision also 
granted a 20 percent evaluation for a seizure disorder from 
February 22, 1988.

During a February 2002 hearing before a member of the Board, 
in Washington, DC, the veteran, at pp. 4 and 5, testified 
concerning various disabilities for which he desired to 
establish service connection.  In a written statement, dated 
and received in December 1999, the veteran sets forth various 
disabilities for which he desires to establish service 
connection.  A review of the record indicates that some of 
the disabilities identified have been previously considered.  
These claims are referred to the RO for its consideration.  

In argument the veteran submitted, subsequent to the issuance 
of the February 2000 statement of the case, reference is made 
to clear and unmistakable error.  This is an apparent 
reference to clear and unmistakable error referred to in the 
statement of the case and the October 1999 RO decision 
assigning earlier effective dates.  The veteran does not 
specifically identify any prior RO decision as containing 
clear and unmistakable error and does not specifically refer 
to any Board decision containing clear and unmistakable 
error.  If the veteran desires to allege that there was clear 
and unmistakable error in a prior Board decision he should 
submit a written statement to the Board indicating what 
particular Board decision contains clear and unmistakable 
error and his reasons for that belief.  If he desires to 
allege clear and unmistakable error in any prior RO decision 
he should submit a written statement to the RO identifying 
the specific decision and setting forth the clear and 
unmistakable error that is alleged.


FINDINGS OF FACT

1.  The February 1, 1988, Board decision denying an 
evaluation greater than 10 percent for a seizure disorder is 
final.  

2.  The October 1995 Board decision denying an effective date 
prior to April 5, 1988, for service connection for PTSD is 
final.

3.  The veteran's initial claim for service connection for 
PTSD was received on April 5, 1988, the date the RO assigned 
as the effective date for the grant of service connection for 
PTSD and the assignment of a 100 percent evaluation for a 
schizo-affective disorder with PTSD symptoms.

4.  Following the February 1, 1988, Board decision denying an 
evaluation greater than 10 percent for a seizure disorder, 
the veteran next filed to reopen his claim for an increased 
rating for his seizure disorder on February 22, 1988; it is 
not factually ascertainable that the veteran's service-
connected seizure disorder increased in severity within 
1 year prior to February 22, 1988.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 5, 1988, for the 
award of service-connected disability compensation at the 
100 percent rate on account of schizo-affective disorder with 
PTSD is not warranted.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2001).

2.  The criteria for an effective date prior to February 22, 
1988, for a 20 percent evaluation for a seizure disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 8910 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
Board observes that the veteran has been afforded multiple 
personal hearings and that treatment records have been 
obtained.  The veteran has been provided with a statement of 
the case advising him of the evidence considered, pertinent 
law and regulations, as well as the evidence necessary to 
establish entitlement to the requested earlier effective date 
and the reason for the denial.  Therefore, it is concluded 
that the VA has complied with the VCAA, and that the Board 
may now proceed, without prejudice to the veteran, because 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

I.  Psychiatric Disorder

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the date following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from the claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Fleshman v. Brown, 9 Vet.App. 548, 
551, 52 (1996); affirmed at Fleshman v. West, 138 F. 3d 1429 
(Fed. Cir. 1998).

The veteran's initial claim for service connection for PTSD 
was received on April 5, 1988.  A September 1988 RO decision 
denied service connection for PTSD.  A February 1990 RO 
decision granted service connection for PTSD and assigned a 
10 percent evaluation, effective April 5, 1988.  A Board 
decision, dated in October 1995, found that the veteran's 
initial claim for service connection for PTSD was first 
received by the VA on April 5, 1988.  The Board's October 
1995 decision concluded that the criteria for an effective 
date earlier than April 5, 1988, for service connection for 
PTSD had not been met and denied entitlement to an effective 
date prior to April 5, 1988, for service connection for PTSD.

A December 1997 RO decision granted a 100 percent evaluation 
for schizo-affective disorder, previously diagnosed as PTSD, 
effective August 5, 1992.  An October 1999 RO decision 
determined that the veteran's appeal, with respect to the 
evaluation assigned for his service-connected schizo-
affective disorder with PTSD, had been pending since April 5, 
1988, and granted a 100 percent evaluation for schizo-
affective disorder with PTSD symptoms, effective April 5, 
1988.  It is argued that the veteran's PTSD existed during 
his service in Vietnam and, therefore, he should be granted 
service connection and a total rating from the time of his 
discharge from service.  It is neither shown nor argued that 
the veteran submitted either a formal or informal claim for 
schizo-affective disorder or PTSD prior to April 5, 1988.  In 
the absence of any evidence indicating that the veteran filed 
either an informal or formal claim prior to April 5, 1988, 
for service connection for PTSD or schizo-affective disorder, 
evidence indicating that his initial application for service 
connection for PTSD was filed on April 5, 1988, and the 
Board's October 1995 final decision denying an effective date 
prior to April 5, 1988, for service connection for PTSD, a 
preponderance of the evidence is against the award of an 
earlier effective date of service-connected disability 
compensation at the 100 percent rate on account of schizo-
affective disorder with PTSD symptoms.

II.  Seizure Disorder

A Board decision, dated February 1, 1988, denied an 
evaluation greater than 10 percent for a seizure disorder.  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2001).  Once a formal claim for compensation has 
been allowed, 38 C.F.R. § 3.157(b)(1) provides, in pertinent 
part, that the date of VA outpatient or hospital examination 
or the date of admission to a VA or Uniformed Services 
hospital will be accepted as the date of receipt of a claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that evidence from 
a private physician or layman will be accepted as a claim as 
of the date of receipt thereof.

A careful and thorough review of the record reflects that, 
following the Board's February 1, 1988, decision, the first 
communication from the veteran indicating a desire for an 
increase in the evaluation assigned his service-connected 
seizure disorder was received on February 22, 1988.  Further 
review indicates that the veteran did not receive any VA 
examination or hospitalization during the period between 
February 1, 1988, and February 22, 1988.

On the basis of the above analysis, the record does not 
contain any formal or informal claims received prior to 
February 22, 1988, and subsequent to the Board decision on 
February 1, 1988.  Therefore, a preponderance of the evidence 
is against the assignment of an effective date prior to 
February 22, 1988, for a 20 percent schedular evaluation for 
the veteran's service-connected seizure disorder on the basis 
of a pending claim that was filed prior to February 22, 1988.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
seizure disorder was received on February 22, 1988, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1) is that 
the effective date of the award for an increased evaluation 
is the date of the veteran's claim, February 22, 1988, or the 
date entitlement is shown, whichever is later.  The veteran 
has been awarded the 20 percent evaluation effective 
February 22, 1988.  Therefore, the focus of the Board's 
review at this time is whether it is factually ascertainable 
that the veteran experienced an increase in his service-
connected seizure disorder within the year prior to 
February 22, 1988, on the basis of evidence that was not 
considered in the Board's February 1, 1988, decision.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet.App. 125, 126-27 (1997), holding that 
"38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 13.400(o)(2) are 
applicable only where the increase proceeds the claim 
(provided also that the claim is received within 1 year after 
the increase)."

Therefore, in order to be assigned an effective date prior to 
February 22, 1988, for a 20 percent evaluation for a service-
connected seizure disorder, it must be factually 
ascertainable that the veteran's seizure disorder underwent 
an increase within the year prior to February 22, 1988.  In 
determining whether or not an increase was factually 
ascertainable within the year prior to February 22, 1988, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet.App. 511 (1997); Swanson v. West, 
12 Vet.App. 442 (1999).  

Under Diagnostic Code 8910, grand mal epilepsy is rated under 
the general rating formula for major seizures.  The general 
rating formula for major epileptic seizures provides that a 
10 percent evaluation will be assigned for a confirmed 
diagnosis of epilepsy with a history of seizures and a 
20 percent evaluation will be assigned for at least one major 
seizure in the last two years; or at least two minor seizures 
in the last six months.  38 C.F.R. § 4.124(a) (2001).  A July 
1999 Board decision denied an evaluation greater than 
20 percent for the veteran's service-connected seizure 
disorder and this decision is final.

VA outpatient treatment records, dated from August through 
December 1987, reflect that the veteran was seen with reports 
of seizure activity.  For example, November 5 and 23, 1987, 
VA outpatient treatment records reflect that the veteran 
reported having seizures 3 times per week and 2 to 3 times 
per week, respectively.  An August 24, 1987, record reflects 
that the veteran reported two to three seizures per week and 
both this record and the November 23 record indicate that the 
veteran reported an increase in seizure activity.  A 
December 28, 1987, record reflects that the veteran continued 
to report 2 to 3 seizures per week and the assessment was 
post-traumatic seizure, not under control, with a plan to 
admit the veteran for seizure workup.  

A VA Hospital discharge summary, relating to a period of 
hospitalization from January 11, 1988, the January 25, 1988, 
reflects that the veteran was admitted for 
electroencephalogram (EEG) telemetry.  The veteran reported a 
history of two types of seizures, one with no aura with loss 
of consciousness and generalized tonic-clonic movements with 
the bowel and bladder incontinence and post-ictal confusion 
occurring twice per week and, in the past, as many as 2 per 
day.  He reported a second type of seizure described as 
staring spells, one to two minute duration without loss of 
consciousness, occurring four to five times per week.  The 
last generalized seizure was two days prior to admission.  
The veteran was on Phenobarbital and Dilantin.  On 
December 11, 1987, the veteran had an EEG telemetry that was 
normal.  During the January 1988 hospitalization, EEG 
telemetry was performed from January 12 through 15, 1988, and 
from January 18 through 22, 1988.  The veteran had 
approximately eight episodes during these two weeks during 
which he felt "weak."  But no epileptiform discharges were 
seen during these episodes and no seizures were recorded.  
The EEG interpretation was that no seizures were recorded 
during the two weeks of EEG telemetry during January 1988.  

During the hospitalization the veteran had several episodes 
of midnight awakening, feeling frightened which he thought 
were seizures, however telemetry indicated no seizure 
activities.  The spells were presumed to have been related to 
flashbacks from PTSD.  At discharge, the veteran was doing 
well without difficulties and discharged to home to resume 
normal activities, but activity limitations included 
inability to drive secondary to seizure disorder with a 
history of seizures within the past year.

Although the VA treatment records reflect that the veteran 
reported increased seizure activity from August 1987 through 
January 1988, the competent medical evidence, in the form of 
EEG's, performed in December 1987 and January 1988, as well 
as observations during a two-week period of hospitalization 
in January 1988, indicate that the veteran did not have any 
seizure activity at all.  In light of the veteran's belief, 
during the period of January 1988 hospitalization, that 
episodes that he was having were seizures, with competent 
medical authority indicating that these episodes were not 
seizures, but were related to his service-connected PTSD, the 
Board concludes that a preponderance of the evidence is 
against a finding that there was any actual increase in 
seizure activity during the year prior to February 22, 1988.  
Since an increase in the seizure disorder did not occur 
within the year prior to February 22, 1988, the general rule 
of 38 C.F.R. § 3.400(o)(1) is for application and an 
effective date prior to February 22, 1988, for the award of a 
20 percent evaluation for a seizure disorder is not 
warranted.  Harper at 126-27.


ORDER

An effective date earlier than April 5, 1988, for the award 
of service-connected disability compensation at the 
100 percent rate on account of schizo-affective 

disorder with PTSD symptoms is denied.

An effective date prior to February 22, 1988, for a 
20 percent evaluation for a seizure disorder is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



